Title: From Thomas Jefferson to William Phillips, 22 July 1779
From: Jefferson, Thomas
To: Phillips, William



Sir
Wmsburg July 22d. 1779

Your Letter, on the Subject of Lieutenant Governor Hamilton’s confinement, came safely to hand. I shall, with great chearfulness, explain, to you, the Reasons on which the advice of Council was founded, since, after the satisfaction of doing what is right, the greatest is that of having what we do approved by those whose opinions deserve esteem.
We think ourselves justified in Governor Hamilton’s strict confinement, on the general principle of National retaliation. To state to you the particular facts of British Cruelty to American prisoners, would be to give a melancholy history from the capture of Col. Ethan Allen, at the beginning of the war, to the present day; a history which I will avoid, as equally disagreeable, to you, and to me. I with pleasure do you the justice to say that I believe these facts to be very much unknown to you, as Canada has been the only Scene of your service, in America, and, in that quarter, we have  reason to believe that Sr. Guy Carleton, and the other officers commanding there, have treated our prisoners (since the instance of Colo. Allen) with considerable lenity. What has been done in England, and what in New York, and Philadelphia, you are probably uninformed; as it would hardly be made the subject of epistolary correspondence. I will only observe to you, Sir, that the confinement, and treatment, of our officers, soldiers, and Seamen, have been so rigorous, and cruel, as that a very great proportion of the whole of those captured in the course of this war, and carried to Philadelphia, while in possession of the British army, and to New York, have perished miserably, from that cause only; and that this fact is as well established, with us, as any historical fact which has happened in the course of the War. A Gentleman of this Commonwealth, in public office, and of known and established Character, who was taken on Sea, carried to New York and exchanged, has given us lately a particular information of the treatment of our prisoners there. Officers taken by Land, it seems, are permitted to go on parole within certain limits on Long Island, till suggestions shall be made to their prejudice by some Tory refugee or other equally worthless person, when they are hurried to the Prevot in New York, without enquiring ‘whether they be founded upon positive facts, be matter of hearsay, or taken from the reports of interested men.’ The example of enquiring into the truth of charges of this nature, according to legal principles of evidence, has surely not been set us by our Enemies. We enquired what these Prevots were, and were told they were the common miserable jails, built for the confinement of Malefactors. Officers [and men] taken by sea are kept in prison ships [infected with malignant disorders which have been brought on by the crowd put into them, and he told us that the deaths among these, when he was there, were] from five to ten a day. When therefore we are desired to advert to the possible consequences of treating prisoners with rigour, I need only ask where did those rigours begin? not with us assuredly. I think you Sir, who have had as good opportunities as any British officer of learning in what manner we treat those whom the fortune of war has put into our hands, can clear us from the charge of rigour as far as your knowledge or information has extended. I can assert that Governor Hamilton’s is the first instance which has occured in my own country, and if there has been another in any of the United States, it is unknown to me; these instances must have been extremely rare, if they have ever existed at all, or they could not have been altogether unheard of by me. When a uniform exercise  of kindness to prisoners on our part has been returned by as uniform severity on the part of our enemies, you must excuse me for saying it is high time, by other lessons, to teach respect to the dictates of humanity; in such a case, retaliation becomes an act of benevolence.
But suppose, Sir, we were willing, still longer, to decline the drudgery of general retaliation; yet Governor Hamilton’s conduct has been such as to call for exemplary punishment on him personally. In saying this I have not so much in view his particular cruelties to our Citizens, prisoners with him, (which, tho they have been great, were of necessity confined to a small scale) as the general Nature of the service he undertook, at Detroit, and the extensive exercise of cruelties which that involved. Those who act together in war are answerable for each other. No distinction can be made between principal and ally, by those against whom the war is waged. He who employs another to do a deed, makes the Deed his own. If he calls in the hand of the assassin, or murderer, himself becomes the assassin or murderer. The known rule of warfare with the Indian Savages is an indiscriminate butchery of men women and children. These Savages, under this well—known Character, are employed by the British nation as allies in the War against the Americans. Governor Hamilton undertakes to be the conductor of the War. In the execution of that undertaking, he associates small parties of the whites under his immediate command with large parties of the Savages, and sends them to act, sometimes jointly, sometimes separately, not against our forts, or armies in the feild, but the farming settlements on our frontiers. Governor Hamilton then is himself the butcher of Men Women and Children. I will not say to what length the fair rules of war would extend the right of punishment against him; but I am sure that confinement, under its strictest circumstances, as a retaliation for Indian devastation and massacre, must be deemed Lenity. I apprehend you had not sufficiently adverted to the expression in the advice of the Council, when you suppose the proclamation there alluded to, to be the one addressed to the Inhabitants of the Illinois, afterwards printed [in the public] papers, and to be affirm[ed to contain ‘denunciations of vengeance against the Americans, calls for blood, or threats of general massacres of men, women and children.’ The] Proclamation, there alluded to, contained nothing more than an invitation to our Officers and Soldiers to join the British arms against those whom he is pleased to call Rebels and Traitors. In order to introduce these among our people, they were put into the hands of the Indians; and in every house, where they  murdered or carried away the family, they left one of these proclamations. Some of them were found sticking on the breasts of the persons murdered, one under the hand and Seal of Governor Hamilton came to our hands. The Indians being the Bearers of proclamations, under the hand and Seal of Governor Hamilton (no matter what was the Subject of them) there can be no doubt they were acting under his direction; and, as including this proof, the fact was cited in the advice of the Council. But if you will be so good as to recur to the address to the Illinois, which you refer to, you will find that, tho’ it does not in express terms threaten vengeance, blood and Massacre, yet it proves that the Governor had made for us the most ample provision of all these calamities. He there gives in detail the horrid Catalogue of savage nations, extending from South to North, whom he had leagued with himself to wage combined war on our frontiers: and it is well known that that war would of course be made up of blood, and general Massacres of Men Women and Children. Other papers of Governor Hamiltons have come to our hands, containing instructions to officers going out with scalping parties of Indians and Whites, and proving that that kind of war was waged under his [express orders.] Further proofs in abundance might be adduced, but I suppose the fact too notorious to need them.
Your letter seems to admit an inference that, whatever may have been the general conduct of our enemies towards their prisoners, or whatever the personal conduct of Governor Hamilton, yet, as a prisoner by capitulation, you consider him as privileged from strict confinement. I do not pretend to an intimate knowledge of this Subject. My idea is that the term ‘prisoners of war’ is a genuine one, the specification of which is—1st. Prisoners at discretion: and 2d. prisoners on convention, or capitulation. Thus, in the debate in the house of Commons of the 27h. November last, on the address, the Minister, speaking of General Burgoyne (and in his presence) says he is ‘a prisoner’ and General Burgoyne calls himself ‘a prisoner under the terms of the Convention of Saratoga,’ intimating that, tho’ a prisoner, he was a prisoner of a particular Species entitled to certain terms. The treatment of the first class ought to be such as is approved by the usage of polished Nations; gentle and humane, unless a contrary conduct in an enemy, or individual, renders a stricter treatment necessary. The prisoners of the 2d Class have nothing to exempt them from a like treatment with those of the 1st. except so far as they shall have been able to make better terms by articles of Capitulation. So far then as these shall  have provided for an exemption from strict treatment, so [far] prisoners on C[apitulation ha]ve a right to be distin[guished from those at discretion. I do not propose to rely at all on those instances which history furnishes, where it has been thought justifiable to disregard express articles of capitulation from] certain Causes antecedent thereto; tho’ such instances might be produced, from English history too, and in one case where the King himself commanded in person. Marshal Boufflers after the taking of the Castle of Namur, was arrested and detained prisoner of War by King William tho by an Article in the Capitulation it was stipulated that the officers and Soldiers of the Garrison in general, and Marshal Boufflers by name, should be at liberty. However we waive reasoning on this head, because no article in the Capitulation of Governor Hamilton is violated by his confinement. Perhaps not having seen the Capitulation, you were led to suppose it a thing of course, that, being able to obtain terms of surrender, they would first provide for their own treatment. I inclose you a Copy of the Capitulation, by which you will see that the 2d article declares them prisoners of War, and nothing is said as to the treatment they were to be entitled to. When Governor Hamilton signs indeed, he adds a flourish, containing the motives inducing him to capitulate, one of which was confidance in a generous Enemy. He should have reflected that generosity on a large Scale would take side against him. However these were only his private motives, and did not enter into the contract of Colo. Clarke. Being prisoners of War then, with only such privileges as their Capitulation has provided, and that having provided nothing on the Subject of their treatment, they are liable to be treated as other prisoners. We have not extended our order, as we might justifiably have done, to the whole of this Corps. Governor Hamilton, and Captn. Lamothe alone, as leading offenders, are in confinement. The other officers and men are treated as if they had been taken in justifiable War; the officers being at large on their parole, and the men also having their liberty to a certain extent. (Dejean was not included in the Capitulation being taken 8 Days after, on the Wabache 150 miles from St. Vincennes.)
I hope Sir that, being made more fully acquainted with the facts on which the advice of Council was grounded, and exercising your own good sense in cool and candid deliberation on these facts, and the consequences deducible from them, according to the usage and Sentiments of civilized Nations, you will see the transaction in a very different light from that in which it appeared at the time of  writing your Letter, and ascribe the advice of the Council, not to want of attention to the sacred Nature of public Conventions, of which I hope we shall never, in any circumstances, lose sight, but to a desire of stopping the effusion of the unoffending blood of women and Children, and the unjustifiable severities exercised on our captive officers and soldiers in general, by proper severities on our part.
I have the honor to be with much personal respect Sir Your most obedt & mo: hble Servant.
